DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an energy absorbing composite, classified in C08K3/013, C08K5/0025, C08K5/005, C08K5/5419, or C08L2207/53.
II. Claims 19-21, drawn to a method of preparing the composite of claim 1, classified in C08K3/013, or C08K5/005.
III. Claim 22-23, drawn to a method of preparing the composite of claim 12, classified in C08K5/005, or C08L2207/53.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a method comprising drying mixing the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and optionally the antioxidant because the thermoplastic resin could be a powder. Also, the process as claimed can be used to make another and materially different product because the method of claim 19 comprises melting mixing the thermoplastic resin, the dilatant, the reinforcing filler, and optionally the antioxidant thereby forming the composite, which does not require mixing a compatibilizer, which means that the method of claim 19 prepares a composite that does not necessarily comprise a compatibilizer. In contrast, the energy absorbing composite of claim 1 comprises a compatibilizer.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a method comprising drying mixing the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and optionally the antioxidant because the thermoplastic resin could be a powder. Also, the process as claimed can be used to make another and materially different product because the method of claim 22 comprises melting mixing the thermoplastic resin, the core-shell polymer, and optionally the antioxidant thereby forming the composite, which does not require mixing a compatibilizer and a reinforcing filler, which means that the method of claim 22 prepares a composite that does not necessarily comprise a compatibilizer and a reinforcing filler. In contrast, the energy absorbing composite of claim 12 comprises a compatibilizer and a reinforcing filler.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the method of claim 19 is a method of preparing the composition of claim 1, the method comprising melting mixing the reinforcing filler, which is not required by the method of claim 22, and the method of claim 22 is a method of preparing the composite of claim 12, the method comprising melting mixing the core-shell polymer, which is not required by the method of claim 19. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions in some cases have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as searching different classes/subclasses, or employing different search queries because the inventions are independent or distinct from each other as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Charles J. Meyer on 08/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 in line 1 and claim 13 in line 4 recite the limitation “PBDMS”, which is indefinite because it is an abbreviation, and claims 9, 13, and all the claims from which they depend do not define the abbreviation. For further examination of the claims, since the specification of the instant application recites “polyborodimethylsiloxane (PBDMS)” [07], this limitation is interpreted as “polyborodimethylsiloxane (PBDMS)”.
Claim 15 recites the limitation “ABS, SEBS, SBS” in line 2, which are indefinite because they are limitations, and claim 15 and all the claims from which it depends do not define the abbreviations, For further examination of the claims, since the specification of the instant application recites “acrylonitrile butadiene styrene (ABS), styrene-ethylene-butylene-styrene (SEBS), styrene-butadiene-styrene (SBS)” [06], this limitation is interpreted as “acrylonitrile butadiene styrene (ABS), styrene-ethylene-butylene-styrene (SEBS), styrene-butadiene-styrene (SBS)”.
Claim 17 recites the limitation “the hydrophobic polymer and the PBDMS are present in the thermoplastic” in lines 1-2, which is indefinite because claim 12 recites the limitation “the core-shell polymer comprises the dilatant in the core” in line 2, claim 13 recites the limitation “the dilatant is” “PBDMS” in lines 1 and 4, and claim 16 recites the limitation “the shell comprises a hydrophobic polymer” in line 1. It is unclear in claim 17 if “the hydrophobic polymer and the PBDMS” are ingredients of the core-shell polymer or ingredients of the thermoplastic. For further examination of the claims, this limitation is interpreted as “the hydrophobic polymer and the PBDMS are present in the core-shell polymer”.
Claim 18 recites the limitation "the thermoplastic composite" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 18 and all the claims from which it depends do not recite “a thermoplastic composite”, and claim 1 recites the limitations “an energy absorbing composite” in line 1 and “a thermoplastic resin” in line 1. It is therefore unclear if “the thermoplastic composite” is referring to the “energy absorbing composite” or the “thermoplastic resin”. For further examination of the claims, this limitation is interpreted as “the composite”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2007/0029690 A1).
Regarding claim 1, Green teaches a composite material comprising a first polymer-based elastic material and a second polymer-based material different from the first [0013], wherein the first material comprises EVA or an olefin polymer [0018], wherein EVA is ethylene/ vinyl acetate copolymers [0019], wherein the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], wherein the polymer-based material which exhibits dilatancy is a material in which the dilatancy is provided by one or more polymers alone or by a combination of one or more polymers together with one or more other components, wherein the polymer is the principal component [0020], wherein the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], wherein the composite material [0013] is an energy absorbing material [0012], which reads on an energy absorbing composite comprising a thermoplastic resin and a dilatant as claimed. Green teaches that the composite material optionally further comprises compatibilizers [0047], which optionally reads on the energy absorbing composite further comprising a compatibilizer as claimed. Green teaches that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], which optionally reads on the energy absorbing composite further comprising a reinforcing filler as claimed.
Green does not teach a specific embodiment of the energy absorbing composite further comprising a compatibilizer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s compatibilizers to modify Green’s composite material, which would read on the energy absorbing composite further comprising a compatibilizer as claimed. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises compatibilizers [0047], and that the compatibilizers are beneficial for carefully controlling the final properties of the composite material, such as resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and creep modulus [0047].
Green does not teach a specific embodiment of the energy absorbing composite further comprising a reinforcing filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to modify Green’s composite material, which would read on the energy absorbing composite further comprising a reinforcing filler as claimed. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], and that the particular fillers are beneficial for enhancing the dilatancy [0020].
Regarding claim 2, Green teaches that the composite material comprises a first polymer-based elastic material [0013], wherein the first material comprises EVA or an olefin polymer [0018], wherein EVA is ethylene/ vinyl acetate copolymers [0019], wherein the olefin polymer is polypropylene, high pressure polyethylene, LDPE, LLDPE. or HDPE [0018], which reads on wherein the thermoplastic resin is selected from polyethylene (PE), ethylene vinyl acetate co-polymer (EVA), and polypropylene (PP) as claimed.
Regarding claim 3, Green teaches that the composite material comprises a second polymer-based material different from the first [0013], wherein the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], which the dilatant is silicone polymers exhibiting dilatant properties, or filled or unfilled polyborodimethylsiloxanes (PBDMSs) [0020], which reads on wherein the dilatant is a silicone polymer, or polyborodimethylsiloxane (PBDMS) as claimed.
Regarding claim 4, Green teaches that the composite material optionally further comprises particulate fillers [0020, 0021] that are crystalline silica [0077, 0080] that are quartz [0077], which optionally reads on wherein the reinforcing filler is selected from quartz as claimed.
Green does not teach a specific embodiment wherein the reinforcing filler is selected from the group consisting of fumed silica, E-glass fiber, wollastonite, quartz, hydrophobic fumed silica, diatomaceous earth, calcium carbonate, and combinations thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers that are crystalline silica that are quartz to modify Green’s composite material, which would read on wherein the reinforcing filler is selected from quartz as claimed. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020, 0021] that are crystalline silica [0077, 0080] that are quartz [0077], and that the particular fillers are beneficial for enhancing the dilatancy [0020].
Regarding claim 7, Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], that the dilatant will form from 5 to 80% by volume of the composite [0049], that that the composite material optionally further comprises compatibilizers [0047], and that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], which reads on wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:25:0:0:0 to 100:400:>0:>0:0, respectively. The weight ratio is based on the calculations (4 * 25) : (1 * 25) = 100 : 25  and (0.25 * 400) : (1 * 400) = 100 : 400.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:1:0.01:0.02:0 to 100:120:3:20:2, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material to be from 1.2 to 0.25. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing elastomeric properties and dilatency of Green’s composite material because Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the polymer comprising the first material comprises synthetic thermoplastic elastomers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material would have affected elastomeric properties and dilatency of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:1:0.01:0.02:0 to 100:120:3:20:2, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s compatibilizers to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers to be from 100:0.01 to 100:3. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises compatibilizers [0047], that the compatibilizers are beneficial for carefully controlling the final properties of the composite material, such as resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and creep modulus [0047], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have affected resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have been beneficial for optimizing resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:1:0.01:0.02:0 to 100:120:3:20:2, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to be from 100:0.02 to 100:20. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], that the particular fillers are beneficial for enhancing the dilatancy [0020], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have affected dilatancy of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have been beneficial for optimizing dilatancy of Green’s composite material as claimed.
Green does not teach that the composite material further comprises antioxidant, and Green’s composite material would not inherently further comprise antioxidant.
Green therefore renders obvious wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:25:0.01:0.02:0 to 100:120:3:20:2, respectively as claimed. The weight ratio of the thermoplastic resin to the dilatant is based on the calculations (1 * 100): (0.25 * 100) = 100 : 25 and (1 * 100) : (1.2 * 100) = 100 : 120. 
Regarding claim 9, Green teaches that the composite material comprises a second polymer-based material different from the first [0013], wherein the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], which the dilatant is unfilled polyborodimethylsiloxanes (PBDMSs) [0020], which reads on wherein the dilatant is PBDMS as claimed. Green teaches that the composite material optionally further comprises particulate fillers [0020, 0021] that are crystalline silica [0077, 0080] that are quartz [0077], which optionally reads on wherein the reinforcing filler is quartz as claimed. Green satisfies the limitation wherein the antioxidant is a phenolic antioxidant as claimed because Claim 9 and all the claims from which claim 9 depends do not require the energy absorbing composite to comprise an antioxidant, and Green’s energy absorbing composite does not comprise an antioxidant and would not inherently comprise an antioxidant.
Green does not teach a specific embodiment wherein the reinforcing filler is fumed silica, E-glass fiber, wollastonite, quartz, hydrophobic fumed silica, diatomaceous earth, or calcium carbonate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers that are crystalline silica that are quartz to modify Green’s composite material, which would read on wherein the reinforcing filler is quartz as claimed. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020, 0021] that are crystalline silica [0077, 0080] that are quartz [0077], and that the particular fillers are beneficial for enhancing the dilatancy [0020].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2007/0029690 A1) as applied to claim 1, and further in view of Li et al. (CN 109082104 A, machine translation in English used for citation).
Regarding claim 5, Green renders obvious the composite of claim 1 as explained above. Green teaches that the composite material optionally further comprises compatibilizers [0047].
Green does not teach wherein the compatibilizer is selected from the group consisting of glycidyl methacrylate, poly (ethylene-co-methyl acrylate-co-glycidyl methacrylate) (EGMA), glycidyl methacrylate (GMA), triethoxyvinylsilane, and maleic anhydride (MA). However, Li teaches maleic anhydride compatibilizer (abstract; p. 4, l. 32-33; p. 5, l. 8, 18-19, 28) that is present in a shock absorption component material further comprising graphene-polyvinyl chloride composite materials, carbon nanotubes, microcrystalline celluloses, and short carbon fiber (abstract; p. 4, l. 27-p. 5, l. 2; p. 5, l. 3-12, 13-22, 23-31). Green and Li are analogous art because both references are in the same field of endeavor of an energy absorbing composite comprising a thermoplastic resin, a compatibilizer, and a reinforcing filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Li’s maleic anhydride compatibilizer to modify Green’s composite material, which would read on wherein the compatibilizer is selected from maleic anhydride (MA) as claimed. One of ordinary skill in the art would have been motivated to do so because Li teaches that the maleic anhydride compatibilizer is beneficial for being useful in a shock absorption component material further comprising graphene-polyvinyl chloride composite materials, carbon nanotubes, microcrystalline celluloses, and short carbon fiber (abstract; p. 4, l. 27-p. 5, l. 2; p. 5, l. 3-12, 13-22, 23-31), which would have been desirable for Green’s composite material because Green teaches that the composite material optionally further comprises compatibilizers [0047] and comprises a first polymer-based elastic material, a second polymer-based material different from the first [0013], and optionally particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], wherein the first material comprises EVA or an olefin polymer [0018], wherein EVA is ethylene/ vinyl acetate copolymers [0019].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2007/0029690 A1) as applied to claim 1, and further in view of Milesi (WO 2010/072812 A1).
Regarding claim 6, Green renders obvious the composite of claim 1 as explained above.
Green does not teach that the composition further comprises a siloxane cross linker. However, Milesi teaches a cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst [0041]. Milesi teaches that the cross-linking package is reacted with a polydiorganosiloxane to obtain a cross-linked siloxane polymer [0041] in a material for the absorption of impact energy [0009]. Green and Milesi are analogous art because both references are in the same field of endeavor of an energy absorbing composite. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Milesi’s cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst to modify Green’s composite material, which would read on the composite of claim 1, further comprising a siloxane cross linker as claimed. One of ordinary skill in the art would have been motivated to do so because Milesi teaches that the cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst is beneficial for reacting with a polydiorganosiloxane to obtain a cross-linked siloxane polymer [0041] in a material for the absorption of impact energy [0009], which would have been desirable for Green’s composite material because Green teaches that the composite material comprises a first polymer-based elastic material [0013] comprising silicone rubbers [0019].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2007/0029690 A1) as applied to claims 1 and 9, and further in view of Pelletier (US 2011/0047819 A1).
Regarding claim 8, Green renders obvious the composite of claim 1 as explained above. Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], that the dilatant will form from 5 to 80% by volume of the composite [0049], that that the composite material optionally further comprises compatibilizers [0047], and that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], which reads on wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:25:0:0:0 to 100:400:>0:>0:0, respectively. The weight ratio is based on the calculations (4 * 25) : (1 * 25) = 100 : 25  and (0.25 * 400) : (1 * 400) = 100 : 400.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material to be from 0.40 to 0.25. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing elastomeric properties and dilatency of Green’s composite material because Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the polymer comprising the first material comprises synthetic thermoplastic elastomers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material would have affected elastomeric properties and dilatency of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s compatibilizers to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers to be from 100:1 to 100:3. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises compatibilizers [0047], that the compatibilizers are beneficial for carefully controlling the final properties of the composite material, such as resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and creep modulus [0047], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have affected resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have been beneficial for optimizing resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to be from 100:1 to 100:12. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], that the particular fillers are beneficial for enhancing the dilatancy [0020], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have affected dilatancy of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have been beneficial for optimizing dilatancy of Green’s composite material as claimed.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. However, Pelletier teaches an anti-oxidant that is present in a thermoplastic elastomer system in an amount that is 0-4 weight percent, wherein the thermoplastic elastomer system further comprises 10-50 weight percent of viTPE-S, 10-50 weight percent of oaTPE-S, and other optional additives [0030] that are fillers [0029], wherein the viTPE-S is vinyl-isoprene TPE-S [0017], the oaTPE-S is oil absorbing TPE-S [0022], and the TPE-S is styrene-based thermoplastic elastomer compounds [0008], wherein the thermoplastic elastomers have good shock-damping or impact energy dissipation properties [0002]. Green and Pelletier are analogous art because both references are in the same field of endeavor of an energy absorbing composite comprising a thermoplastic and optionally a reinforcing filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pelletier’s anti-oxidant to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant to be from 100:0.5 to 100:1.5. One of ordinary skill in the art would have been motivated to do so because Pelletier teaches that the anti-oxidant is beneficial for being useful in a thermoplastic elastomer system in an amount that is 0-4 weight percent, wherein the thermoplastic elastomer system further comprises 10-50 weight percent of viTPE-S, 10-50 weight percent of oaTPE-S, and other optional additives [0030] that are fillers [0029], wherein the viTPE-S is vinyl-isoprene TPE-S [0017], the oaTPE-S is oil absorbing TPE-S [0022], and the TPE-S is styrene-based thermoplastic elastomer compounds [0008], wherein the thermoplastic elastomers have good shock-damping or impact energy dissipation properties [0002], which would have been beneficial for providing anti-oxidation properties to Green’s composite material because Green teaches that the composite material comprises a first polymer-based elastic material [0013], wherein the first material comprises EVA or an olefin polymer [0018] and a synthetic thermoplastic elastomer [0019], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant would have affected resistance to oxidation of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant would have been beneficial for optimizing resistance to oxidation of Green’s composite material.
Green in view of Pelletier therefore renders obvious wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively as claimed. The weight ratio of the thermoplastic resin to the dilatant is based on the calculations (1 * 100): (0.25 * 100) = 100 : 25 and (1 * 100) : (0.4 * 100) = 100 : 40.
Regarding claim 10, Green renders obvious the composite of claim 9 as explained above. Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], that the dilatant will form from 5 to 80% by volume of the composite [0049], that that the composite material optionally further comprises compatibilizers [0047], and that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], which reads on wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:25:0:0:0 to 100:400:>0:>0:0, respectively. The weight ratio is based on the calculations (4 * 25) : (1 * 25) = 100 : 25  and (0.25 * 400) : (1 * 400) = 100 : 400.
Green does not teach wherein the thermoplastic resin; the dilatant; the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material to be from 0.40 to 0.25. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing elastomeric properties and dilatency of Green’s composite material because Green teaches that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], that the first material comprises EVA or an olefin polymer [0018], that EVA is ethylene/ vinyl acetate copolymers [0019], that the polymer comprising the first material comprises synthetic thermoplastic elastomers [0019], that the second material is any polymer-based material, different from the first material, which exhibits dilatancy and can be incorporated into the chosen constituents of the first material [0020], that the polymer-based material which exhibits dilatancy [0020] is a dilatant [0021], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that Green’s ratio of Green’s second polymer-based material different from the first to Green’s first polymer-based elastic material would have affected elastomeric properties and dilatency of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s compatibilizers to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers to be from 100:1 to 100:3. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises compatibilizers [0047], that the compatibilizers are beneficial for carefully controlling the final properties of the composite material, such as resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and creep modulus [0047], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have affected resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s compatibilizers would have been beneficial for optimizing resilience, strain rate sensitivity, tensile strength, hardness, elastic modulus, and/or creep modulus of Green’s composite material.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous to be from 100:1 to 100:12. One of ordinary skill in the art would have been motivated to do so because Green teaches that the composite material optionally further comprises particulate fillers [0020], or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous [0021], that the particular fillers are beneficial for enhancing the dilatancy [0020], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have affected dilatancy of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Green’s particulate fillers or fillers that are particulate, microspheres, microballoons, fibrous, or a mixture of particulate and fibrous would have been beneficial for optimizing dilatancy of Green’s composite material as claimed.
Green does not teach wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively. However, Pelletier teaches an anti-oxidant [0030] that is a phenolic antioxidant [0037] that is present in a thermoplastic elastomer system in an amount that is 0-4 weight percent, wherein the thermoplastic elastomer system further comprises 10-50 weight percent of viTPE-S, 10-50 weight percent of oaTPE-S, and other optional additives [0030] that are fillers [0029], wherein the viTPE-S is vinyl-isoprene TPE-S [0017], the oaTPE-S is oil absorbing TPE-S [0022], and the TPE-S is styrene-based thermoplastic elastomer compounds [0008], wherein the thermoplastic elastomers have good shock-damping or impact energy dissipation properties [0002]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pelletier’s anti-oxidant that is a phenolic antioxidant to modify Green’s composite material, and to optimize a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant to be from 100:0.5 to 100:1.5. One of ordinary skill in the art would have been motivated to do so because Pelletier teaches that the anti-oxidant [0030] that is a phenolic antioxidant [0037] is beneficial for being useful in a thermoplastic elastomer system in an amount that is 0-4 weight percent, wherein the thermoplastic elastomer system further comprises 10-50 weight percent of viTPE-S, 10-50 weight percent of oaTPE-S, and other optional additives [0030] that are fillers [0029], wherein the viTPE-S is vinyl-isoprene TPE-S [0017], the oaTPE-S is oil absorbing TPE-S [0022], and the TPE-S is styrene-based thermoplastic elastomer compounds [0008], wherein the thermoplastic elastomers have good shock-damping or impact energy dissipation properties [0002], which would have been beneficial for providing anti-oxidation properties to Green’s composite material because Green teaches that the composite material comprises a first polymer-based elastic material [0013], wherein the first material comprises EVA or an olefin polymer [0018] and a synthetic thermoplastic elastomer [0019], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant would have affected resistance to oxidation of Green’s composite material, which means that optimizing a weight ratio of Green’s first polymer-based elastic material to Pelletier’s anti-oxidant would have been beneficial for optimizing resistance to oxidation of Green’s composite material.
Green in view of Pelletier therefore renders obvious wherein the thermoplastic resin, the dilatant, the compatibilizer, the reinforcing filler, and the antioxidant are present in the composite in a weight ratio between 100:10:1:1:0.5 to 100:40:3:12:1.5, respectively as claimed. The weight ratio of the thermoplastic resin to the dilatant is based on the calculations (1 * 100): (0.25 * 100) = 100 : 25 and (1 * 100) : (0.4 * 100) = 100 : 40.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2007/0029690 A1) in view of Pelletier (US 2011/0047819 A1) as applied to claim 10, and further in view of Milesi (WO 2010/072812 A1).
Regarding claim 11, Green in view of Pelletier renders obvious the composite of claim 10 as explained above.
Green does not teach that the composition further comprises a siloxane cross linker, wherein the thermoplastic resin and cross linker are present in the composite in a weight ratio between 100:1 to 100:5. However, Milesi teaches a cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst [0041]. Milesi teaches that the cross-linking package is reacted with a polydiorganosiloxane to obtain a cross-linked siloxane polymer [0041] in a material for the absorption of impact energy [0009]. Green and Milesi are analogous art because both references are in the same field of endeavor of an energy absorbing composite. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Milesi’s cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst to modify Green’s composite material, and to optimize a weight ratio of Milesi’s cross-linking package to Green’s first polymer-based elastic material from 1:100 to 5:100, which would read on the composition of claim 10, further comprising a siloxane cross linker, wherein the thermoplastic resin and cross linker are present in the composite in a weight ratio between 100:1 to 100:5 as claimed. One of ordinary skill in the art would have been motivated to do so because Milesi teaches that the cross-linking package consisting of a polyorganohydrogensiloxane and a hydrosilylation reaction catalyst is beneficial for reacting with a polydiorganosiloxane to obtain a cross-linked siloxane polymer [0041] in a material for the absorption of impact energy [0009], which would have been desirable for Green’s composite material because Green teaches that the composite material comprises a first polymer-based elastic material [0013] comprising silicone rubbers [0019], that the weight ratio of the second polymer-based material different from the first to the first polymer-based elastic material is from 4 to 0.25 [0037, 0039, 0043], and that the dilatant will form from 5 to 80% by volume of the composite [0049], which means that a weight ratio of Milesi’s cross-linking package to Green’s first polymer-based elastic material would have affected cross-linkability of Green’s first polymer-based elastic material comprising silicone rubbers, which means that optimizing a weight ratio of Milesi’s cross-linking package to Green’s first polymer-based elastic material would have been beneficial for optimizing cross-linkability of Green’s first polymer-based elastic material comprising silicone rubbers.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, Green et al. (US 2007/0029690 A1) renders obvious the energy absorbing composite of claim 1 as explained above.
Green does not teach that the energy absorbing composite further comprises a core-shell polymer, wherein the core-shell polymer comprises the dilatant in the core. The prior art of record do not teach or suggest using a core-shell polymer, wherein the core-shell polymer comprises the dilatant in the core in combination with the energy absorbing composite of claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767